Citation Nr: 9909798	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1954 
to August 1957.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for a left shoulder disorder.  The veteran 
disagreed with this decision and filed a substantive appeal 
in a timely fashion.  Although he requested a hearing on 
appeal before a traveling member of the Board as part of his 
substantive appeal, he withdrew this request in a signed 
writing filed in March 1998.  Therefore, the Board treats the 
request as properly withdrawn.  See 38 C.F.R. § 20.704(e) 
(1998).  He testified at a hearing on appeal conducted by a 
local hearing officer in June 1998.


REMAND

The veteran essentially contends that he currently suffers 
from a left shoulder disorder that was first incurred through 
an accident in service; over the years, he claims, this left 
shoulder problem has spread as an arthritis, affecting 
multiple body systems.  A review of the file indicates that 
further development is warranted.

During his personal hearing in June 1998, the veteran 
testified that he attempted to obtain his service medical 
records in 1974 on the advice of a physician after he had 
told this physician about his having fallen and chipped his 
left shoulder while in service.  He said that he received a 
response from the "records department" indicating that his 
records had probably been destroyed by fire.  The Board also 
observes that shortly after the filing of his claim, the RO 
sent him a Form 13055, which is customarily used by the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri to search alternative potential sources of records 
where service medical records are not otherwise available.  
The Board notes that the veteran filled out this form and 
that in response the NPRC sent service medical records 
pertaining to a time in service when the veteran apparently 
volunteered to participate in a study of the effects of 
chemical warfare agents on human beings.  These records span 
only a month's period of time and nothing in them addresses a 
left shoulder injury.

In cases where service medical records are unavailable 
through no fault of the veteran, VA is under a heightened 
obligation to assist in the development of the evidence.  
Moore v. Derwinski, 1 Vet.App. 401, 406 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claim under the provisions of 38 U.S.C.A. 
§ 5107(a) in a case where service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records. 

Although VA's search for alternative medical records has been 
unavailing, this does not exhaust the available options for 
inquiry.  Alternative medical records also include reports of 
treatment provided the veteran by hospitals, clinics and 
private physicians.  In an August 1997 statement, the veteran 
indicates that he was hospitalized during service at the 13th 
Field Hospital at Fort Polk, Louisiana.  During his June 1998 
personal hearing he said that although he was hospitalized in 
Louisiana, his permanent assignment at that time was at Fort 
Knox, Kentucky.  It is conceivable that records might be 
obtained directly from these sources.  All available records 
should be obtained from these facilities.

Where the claimant's service medical records have been 
destroyed or lost, VA is under a duty to advise the claimant 
to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  Here, the claims 
folder shows that the veteran was not advised of his right to 
obtain other forms of evidence to prove his claim, and as a 
matter of due process he should be afforded this opportunity.

Finally, the veteran submitted private medical records from 
Dan Robinson, M.D.  Among these is a May 1997 outpatient 
treatment record in which it is noted that the veteran was 
going to a VA hospital for a lot of his diagnostic studies.  
The physician also referred him to this VA hospital for 
bloodwork and a rheumatoid arthritis workup at the same time.  
The claims file does not contain any records of treatment 
from VA facilities, however.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file or not.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO should obtain these treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.

Accordingly, this claim is hereby REMANDED for the following 
actions:

 1.  The RO should contact the veteran 
and inform him of the right to submit 
alternative forms of evidence to support 
his claim.  This evidence may take the 
following forms (although the veteran may 
submit any evidence he finds 
appropriate): statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

2.  The RO, through appropriate channels, 
should contact the 13th Field Hospital, 
or its successor hospital, if any, at 
Fort Polk, Louisiana, and request copies 
of all treatment records to include 
inpatient treatment records for the 
veteran for a left shoulder disorder or a 
chipped left shoulder sometime in late 
1955.  The RO should also contact Fort 
Knox, Kentucky and request copies of all 
medical records for the veteran from the 
middle of 1955 to early 1956.  If and 
when records are obtained, they should be 
associated with the claims folder.  If 
either or both of these searches yields a 
negative result, this fact should be 
documented in the claims file.

3.  The RO should also contact the 
veteran and ask him to identify the VA 
hospitals or medical facilities where he 
has received treatment or has had 
diagnostic studies performed that pertain 
to his left shoulder disability.  Once 
the veteran has responded, the RO should 
contact the appropriate VA facilities and 
obtain their medical reports pertaining 
to the veteran.  If a request of any of 
these facilities yields negative results, 
that fact should be documented in the 
claims file. 

4.  When the above development has been 
completed, the issue should be 
readjudicated on the basis of all 
pertinent evidence and with consideration 
accorded to all governing legal authority 
and precedent The RO must provide 
adequate reasons and bases for its 
decision.  

5.  If the decision remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication, and to afford the veteran due 
process of law.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran need take no 
action unless further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







